IN BANC.
Proceedings in the matter of the estate of Ella Leotta Swanton, deceased, wherein Leotta B. Smith presented a claim against the estate which was opposed by the Oregon Humane Society, an Oregon corporation, and Alice C. Nash. From an order disallowing claim, claimant appeals.
AFFIRMED.
Ella L. Swanton died testate in Multnomah county, Oregon. Thereafter, her will was probated and Leotta B. Smith was appointed executrix thereof. Leotta B. Smith, as an individual, presented a claim against the estate in the probate court of said county in the sum of $3,737.77 in accordance with the *Page 645 
provisions of § 11-504, Oregon Code 1930. One of the devisees objected to the allowance of the said claim. Neither party demanded that the claimant bring an action against the estate "in the manner in which other actions are brought * * *": Oregon Code 1930, § 28-841. The matter was thereupon tried in a summary manner by the probate judge and, after hearing the testimony and argument of counsel for the respective parties, he entered an order disallowing said claim without making findings of fact other than said order. From this order the claimant appeals.
The only error assigned is that the court failed to make findings either special or general upon which to base the judgment.
This identical question has recently been before this court and it would serve no useful purpose to again write an elaborate opinion. On the authority of In re Stout's Estate, 151 Or. 411
(50 P.2d 768, 101 A.L.R. 672), the judgment of the circuit court is affirmed. It so ordered.
BELT and KELLY, JJ., not sitting. *Page 646